Hill, J.
(After stating the foregoing facts.) From a careful reading of the evidence in this case we conclude that the verdict directed by the court was demanded, there being no evidence to show that the money found on the persons of the defendants, Nowell and Lockett, was the money of the plaintiff, Flanigan. Nor are the circumstances such as would authorize a jury to find that the money was that of the plaintiff. Courtney Bussell, the cropper of Flanigan, who claims to have been robbed, did not testify in the case. Both the defendants, Nowell and Lockett, denied that they had taken or received any money from Bussell; and it was shown by two witnesses that one or two days before the alleged robbery one of the defendants was in possession of something over $210; and while it is true that Nowell admitted that he had been in a gambling game with six other men, including Courtney Bussell, there is nothing in the record to show that he won any of Bussell’s money; and even if it could be said that any money had been won from Bussell, it does not appear that the money belonged to the plaintiff, Flanigan. -We think, therefore, that the court properly directed a verdict for the defendants, under the evidence in the case; and so far as appears from the record, no ruling was made or invoked upon the demurrer based upon the ground that there Was no equity in the petition, and consequently the question is not presented to this court as to whether or not the suit could be maintained in this form.

Judgment affirmed.


All the Justices concur, except George, J., absent.